Name: Regulation (EEC) No 766/70 of the Commission of 27 April 1970 specifying the conditions for inclusion of certain live animals and certain meat of the domestic bovine species under sub-headings Nos 01.02 A II (b) 2 (aa) and 02.01 A II (a) 1 (bb) 11 (aaa), 22 (aaa) and 33 (aaa) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 229Official Journal of the European Communities No L 95/4 29.4.70Official Journal of the European Communities REGULATION (EEC) No 766/70 OF THE COMMISSION of 27 April 1970 specifying the conditions for inclusion of certain live animals and certain meat of the domestic bovine species under sub-headings Nos 01.02 A II (b) 2 (aa) and 02.01 A II (a) 1 (bb) 11 (aaa), 22 (aaa) and 3 (aaa) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/69 1 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; "Whereas, following Council Regulation (EEC) No 460/702 of 6 March 1970 on the conclusion of a trade agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia and the adoption of provisions for the application ¢ thereof, the Common Customs Tariff annexed to Council Regulation (EEC) No 950/683 of 28 June 1968, as last amended by Council Regulation (EEC) No 765/704 of 27 April 1970, comprises the following products under sub-headings Nos 01.02 A II (b ), 2 ( aa), 02.01 , A II (a), 1 (bb), 11 ( aaa ), 02.01 , A II (a), 1 (bb), 22 (aaa), and 02.01 , A II ( a), 1 (bb), 33 (aaa), respectively ; 1 . Live animals of the domestic bovine species, other than purebred breeding animals, not yet having any permanent teeth, of a weight of 350 kg or more but not more than 450 kg in respect of male animals, or 320 kg or more but not more than 420 kg in respect of female animals ; 2 . Carcases of domestic bovine animals other than calves, fresh or chilled, of a weight of 180 kg or more but not more than 270 kg, and half carcases or 'compensated' quarters of domestic bovine animals other than calves, fresh or chilled , of a weight of 90 kg or more but not more than 135 kg, with a low degree of ossification of the cartilages ( in particular those of the symphysis pubis and the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour ; 3 . Forequarters of domestic bovine animals other than calves, fresh or chilled, of a weight of 45 kg or more but not more than 68 kg, with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour; 4 . Hindquarters of domestic bovine animals other than calves, fresh or chilled, of a weight of 45 kg or more but not more than 68 kg (38 kg or more but not more than 61 kg in the case of 'Pistola ' cuts), with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which, of extremely fine texture, is white to light yellow in colour ; Whereas inclusion under the sub-headings aforesaid is subject to the production of the certificate referred to in paragraph 2 (c ) of Protocol No 1 annexed to the Trade Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ; whereas that certificate must show, on the one hand, that the goods to which it relates correspond exactly to the wording of those sub-headings and, on the other, that they originated in Yugoslavia ; Whereas the certificate, in accordance with the provisions of Article 9 of Council Regulation (EEC) No 802/685 of 27 June 1968 on the common definition of the concept of the origin of goods, must comply with certain conditions ;1 OJ No L 14, 21.1.1969, p . 1 . 2 OJ No L 58, 13.3.1970, p. 1 . 3 OJ No L 172, 22.7.1968, p. 3 to 402. 4 OJ No L 95, 29.4.1970, p. 1 . 5 OJ No L 148, 28.6.1968, p. 3 . 230 Official Journal of the European Communities Article 3 1 . The certificate shall be prepared in one original and two copies in the form set out in Annex I. It may be drawn up in the language of the exporting country or in any of the languages of the Community. 2 . The original and the copies thereof shall be completed in one operation by duplication, either typewritten or by hand. In the latter case, the original must be completed in ink and in block capitals . 3 . The size of the certificate shall be about 21 - cm x 30 cm. White paper shall be used for the original, pink for the first copy and yellow for the second copy. 4. Each certificate shall bear an individual serial number followed by the nationality symbol YU. The copies shall bear the same serial number and the same nationality symbol as the original . Whereas it is appropriate to specify the form which the certificate must take and the conditions for its use ; whereas it is appropriate to make certain rules concerning the appointment of issuing bodies , so as to enable the Community to ensure that the con ­ ditions of issue- of certificates are observed ; Whereas the wording of the certificate and the conditions for issue and use thereof were determined by mutual agreement with the competent authorities of  the Socialist Federal Republic of Yugoslavia ; whereas those authorities have communicated the name of the issuing body; Whereas, in accordance with Article 20 ( 1 ) of Council Regulation (EEC) No 805/68 1 of 27 June 1968 on the common organisation of the market in beef and veal, as amended by Regulation (EEC) No 2463/692 of 9 December 1969, general rules for interpretation of the Common Customs Tariff and detailed rules for the application thereof apply to the classification of products covered by that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature : Article 4 HAS ADOPTED THIS REGULATION: Article 1 1 . The original and the first copy of the certificate shall be submitted to the customs authorities of the importing Member State within twelve days of the date of issue . 2. The second copy, of the certificate shall be sent direct to the competent authorities of the importing Member State by the issuing body. The inclusion of certain live animals and certain meat of the domestic bovine species under sub-headings Nos . Article 501.02 A II (b ) 2 ( aa), 02.01 A II (a) 1 (hb) 11 (aaa), 02.01 A II (a ) 1 (bb) 22 (aaa), 02.01 A II (a) 1 (bb ) 33 (aaa), 1 . A certificate shall be valid only if it is duly authenticated by a body appearing in the list provided for in Article 6 (2). 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorised to sign it . of the Common Customs Tariff shall be subject to the conditions laid down in this Regulation . Article 2 Article 6 1 . An issuing agency may appear on the list only Without prejudice to the provisions of Article 9 (2 ) of Regulation (EEC) No 802/68 , a certificate issued in Yugoslavia and fulfilling the requirements laid down in this Regulation shall be submitted upon importation into the Community of the products referred to in Article 1 . if : ( a ) it is recognised as such by the exporting country ; ( b ) it undertakes to verify the particulars shown in the certificates ; ( c) it undertakes to provide the Commission and Member States, on request, with all appropriate 1 OJ No L 148, 28.6.1968, p . 31 . 2 OJ No L 312, 12.12.1969, p. 3 . 231Official Journal of the European Communities where an issuing body does not fulfil any of the obligations which it has undertaken . Article 7 information to enable an assessment to be made of the particulars shown in the certificates ; (d) it undertakes to send to the authorities indicated in Article 4 (2) the second copy of each authenticated certificate within three days 'of the date of issue. 2 . The list of issuing bodies appears in Annex II to this Regulation . 3 . The list shall be revised where the condition specified in paragraph 1 (a ) is no longer satisfied or Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate. Article 8 This Regulation shall enter into force on 1 May 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1970. For the Commission The President Jean REY ANNEX I Certificate No Invoice No (Front) CERTIFICATE for export to the EEC of bovine animals and meat of bovine animals (Application of Protocol No 1 of the Trade Agreement between the EEC and Yugoslavia) The undersigned Inspector , acting on behalf of the authorised body , certifies that the goods hereinafter specified and consisting of a consignment of animals of the domestic bovine species , a consignment of meat of the domestic bovine species1 consigned by 2 , consigned to 2 which were subjected to health inspection at in accordance with the attached veterinary certificate of  are of Yugoslav origin and  correspond exactly to the definition contained in the Annex to Protocol No 1 of the Trade Agreement of 19 March 1970 between the EEC and Yugoslavia . l Delete as necessary. 2 Surname and forenames, or name of firm , and full address of consignor and consignee . 232 Official Journal of the European Communities Package (or head of cattle) Common Description of goods Order No Number and kind Marks and numbers Customs Tariff No Weight Place and date of issue (Signature) Stamp of issuing body ANNEX 1 (back) Space reserved for use by the authorities of the importing Member State . NOTE : This certificate is valid for twelve days from the date of issue. ANNEX 11 Issuing body SAVEZNI TRZISNI INSPEKTORAT BEOGRAD